Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 4/6/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Claims 12 and 16 have been amended to be independent claims, and these two claims are allowable.  Independent claim 1 has been amended.  Specifically, claim 1 requires that (a) X3 and X4 cannot both be equal to N, (b) when Y is equal to S, X2 cannot be equal to O, and (c) when Y is equal to a single bond (i) L12 cannot be a substituted or unsubstituted phenylene group, and (ii) and R12 cannot be equal to a substituted or unsubstituted phenyl group.  These newly added limitations, either alone, or in combination, overcome all of the previously relied upon prior art rejections.
	However, limitation (c) above is believed to constitute new matter and as such independent claim 1 (and its dependent claims) are rejected under 112(a) as described below.  Additionally, further search, necessitated by Applicants amendments, has led to new prior art rejections, as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 13-15 and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the joint inventors, at the time the application was filed, had possession of the claimed invention.  Applicants have amended independent claim 1 as described in the response to arguments section above.  The first two newly added limitations recited in claim 1 have implicit support in Applicants originally filed disclosure.  The newly added limitation “provided that when Y is a single bond, L12 is not a substituted or unsubstituted phenylene group, and R12 is not 12 of the -N-(L12)a12(R12)b12 group is a substituted or unsubstituted phenylene and R12 of the -N-(L12)a12(R12)b12 group is a substituted or unsubstituted phenyl when variable Y is equal to a single bond.  In essence, this limitation appears to be a combination of individually taught limitations for the sole purpose of overcoming the prior art rejections without adhering to the scope of the originally filed disclosure.  Adherence to the originally filed subject matter must be present in any new amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (RSC Adv. 2014, 4, 51133-51139).
Claims 1 and 4: Compound 2x as shown in Scheme 8 of Liu et al. anticipates formula 1 of claim 1 with variable a3 equal to 1, variable L3 equal to a single bond, variables X1, X3, and X4 being equal to C(R11) with R11 being equal to hydrogen (which also anticipates claim 4), variable X2 is equal to S, variable Y is equal to O, and variables c1 and c2 being equal to zero.
Claim 7: In compound 2x of Liu et al., variable a3 is equal to 1.  Further, variable a12 is not required in claim 1, and as such claim 7 serves to further limit an optional embodiment.  Additionally, since variables L2 and L3 as claimed include single bonds, and variables R1 and R2 are claimed to be equal to hydrogen atoms, compound 2x of Liu et al. also anticipates claim 7, with a1, a2, and a3 all being equal to 1, L1, L2, and L3 being equal to single bonds, and R1 and R2 being equal to hydrogen.
3 and R4 are not required to be present in formula 1.  And since variables R1 and R2 in compound 2x of Liu et al. are hydrogen, compound 2x anticipates claims 8 and 9.
Claims 10 and 11: Compound 2x of Liu et al. also anticipates formula 1-1 of claim 10 since the groups –(L1)a1-(R1)b1 and –(L2)a2-(R2)b2 can be equal to –H, thereby anticipating claims 10 and 11.

Claims 1, 5-11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volz et al. (WO 2015/118035).  A machine translation is included with this Office action.
Claim 1: Volz et al. teaches compounds which are used in organic electroluminescent devices.  The compounds include those which anticipate the limitations of formula 1 of claim 1.  For example, the second compounds shown on page 51 of Volz et al. are compounds which satisfy formula 1.  In this compound, variable Y is equal to C(R3)(R4) with R3 and R4 being equal to methyl, variables c1 and c2 are equal to zero (or, alternatively, c1 and c2 are equal to 1, variables a1 and a2 are equal to 1, variables L1 and L2 are equal to single bonds, variables b1 and b2 are equal to 1, and variables R1 and R2 are equal to hydrogen), variable a3 is equal to 1, variable L3 is equal to p-phenylene, variable X4 is equal to N, variable X3 is equal to C(R11) with R11 being equal to hydrogen, variable C1 is equal to N, and variable X2 is equal to N-(L12)a12-(R12)b12 with a12 being equal to 1, L12 being equal to a p-phenylene group, variable b12 being equal to 1, variable R12 being equal to a phenoxazinyl moiety, and variable X1 being equal to N.
Claims 5 and 6: Since variables c1 and c2 may be equal to zero as recited in claim 1, variables L1 and L2 are not required.  Claim 5 therefore serves to further limit optional groups L1 and L2.  In the compound taught on page 51, both linkers L3 and L12 are each p-phenylene groups, which anticipates claims 5 and 6.
Claim 7: In the compound taught on page 51 of Volz et al., variable a3 is equal to 1.  Additionally, since variables L2 and L3 as claimed include single bonds, and variables R1 and R2 are claimed to be equal to hydrogen atoms, the compound taught by Volz et al. also anticipates claim 7, with a1, a2, and a3 all being equal to 1, L1 and L2 being equal to single bonds, and R1 and R2 being equal to hydrogen.  Additionally, variables a3 and a12 are equal to 1 in the compound taught by Volz et al. 
3 and R4 are equal to method groups and variables R1 and R2 in compound 2x of Liu et al. are hydrogen, thereby anticipating the limitations of claims 8 and 9.
Claims 10 and 11: The compound taught by Volz et al. also anticipates formula 1-1 of claim 10 since the groups –(L1)a1-(R1)b1 and –(L2)a2-(R2)b2 can be equal to –H.
Claims 13, 14 and 17: The inventive compounds taught by Volz et al. are employed in emission layers of organic light-emitting devices which comprise the customary layers (anode, hole transport region, emission layer, electron transport region, and cathode as shown in figure 1) thereby anticipating claims 13, 14 and 17.
Claims 19 and 20: The compounds taught by Volz et al. are employed as TADF dopant material in an emission layer, thereby anticipating claims 19 and 20 (paragraphs 0148-0151 of the translation).

Claims 1-3, 5-8, 10, 11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (CN-105176521).  A machine translation is included with this Office action.
Claims 1-3, 10 and 11: Cao et al. teaches organic emitter molecules which are employed in an emission layer of an organic electroluminescent device.  More specifically, the inventive compounds taught therein are employed as TADF dopant materials in a host/guest emission layer of an organic light-emitting diode which is comprised of an anode, a hole injection layer, a hole transport layer, said emission layer, an electron transport layer, an electron injection layer, and a cathode (embodiment 30 of Cao et al.).  Embodiment 30 of Cao et al. employs compound P5, whose structure is shown on page 9.  This compound anticipates formula 1 of claim 1 and formula 1-1 of claims 10 and 11 with variable Y equal to O, variables c1 and c2 equal to zero (or, alternatively, c1 and c2 are equal to 1, variables a1 and a2 are equal to 1, variables L1 and L2 are equal to single bonds, variables b1 and b2 are equal to 1, and variables R1 and R2 are equal to hydrogen), variable a3 is equal to 1, variable L3 is equal to p-phenylene, variable X1 is equal to N, variable X2 is equal to N-(L12)a12-(R12)b12 with a12 being equal to 1, b12 equal to 1, and L12 equal to p-phenylene, and R12 equal to hydrogen, variable X3 is equal to N, and variable X4 is equal to C(R14) with R14 being equal to the circled moiety as shown:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Claims 5 and 6: Since variables c1 and c2 may be equal to zero as recited in claim 1, variables L1 and L2 are not required.  Additionally, since Claim 5 therefore serves to further limit optional groups L1 and L2.  In compound P5 of Cao et al., both linkers L3 and L12 are each p-phenylene groups, which anticipates claims 5 and 6.
Claim 7: In compound P5 above, a1, a2, a3, and a12 are all equal to 1, thereby anticipating claim 7.
Claim 8: Variables R1 and R2 in compound P5 are equal to hydrogen.  Variables R3 and R4 are not required to be present in claim 1.  As such, claim 8 serves to further limit the optional embodiment where variables R3 and R4 are present.  However, compound P8, which is also exemplified by Cao et al. does include variables R3 and R4, which are methyl groups, which satisfy claim 8.
Claims 13 and 14: Embodiment 30 teaches an organic light-emitting device which anticipates claims 13 and 14.
Claim 17: The emission layer in embodiment 30 of Cao et al. comprises a compound which anticipates claim 1, thereby anticipating claim 17.
Claims 19 and 20: Compound P5 in the emission layer of embodiment 30 is present at 10 wt% and is taught to be a TADF emission, thereby anticipating claims 19 and 20.

Allowable Subject Matter
Claims 12 and 16 are allowed.
Should Applicants overcome the 112(a) rejection above, claims 15 and 18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While mixed host systems are known in organic light-emitting diodes, there is nothing taught in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766